DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered. It is noted that claims 4 and 24 have incorrect status identifiers as the claims are withdrawn. Correction is required in the next claim listing.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-3, 5-12, 15-17 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the claim requires that the fibers comprise a blend of a PLA and at least one secondary alkane sulfonate but there is no mention of the broader alkane sulfonate genus. As a result, the claim 1 limitation of an increase in tensile strength in comparison to an identical fabric that does not include “the at least one alkane sulfonate” lacks clear antecedent basis. It is not clear if the claim requires an increase in tensile strength in comparison to an identical fabric that does not include at least one alkane sulfonate or if the claim requires an increase in tensile strength in comparison to an identical fabric that does not include the at least one secondary alkane sulfonate. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 15-17 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2013/0190408 to Scholz or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2013/0190408 to Scholz in view of USPN 5,593,778 to Kondo.
Claim 1, Scholz discloses a spunbond nonwoven fabric comprising a plurality of fibers that are bonded to each other to form a coherent web, wherein the fibers comprise a blend of a polylactic acid (PLA) and at least one secondary alkane sulfonate, wherein the at least one secondary alkane sulfonate is present in an amount within the claimed range of 0.00375 to 0.2475 weight percent, based on the total weight of the fiber, and wherein the fabric inherently exhibits at least one of the following: an increase in tensile strength in at least one of the machine or cross direction in comparison to an identical fabric that does not include the at least one alkane sulfonate; and an increase in elongation in at least one of the machine direction or cross direction in comparison to an identical fabric that does not include the at least one secondary alkane sulfonate (see entire document including [0010]-[0013], [0023], [0030], [0032], [0039], [0046], [0060], [0062], [0067], [0071], [0093]-[0095], [0115], and [0117]). 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties (MPEP 2144.05). See In re Peterson, 65 USPQ2d, and Titanium Metals Corp. of Amer. v. Banner, 227 USPQ 773. Further, Scholz discloses that the surfactant is “typically” present in a total amount of at least 0.25 weight percent [0030] but that the amount is merely an approximation that can vary depending upon the desired properties sought to be obtained by those skilled in the art utilizing the teachings of the present invention [0023]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the amount of surfactant, such as claimed, because it is understood by one of ordinary skill in the art that the surfactant amount determines the level of hydrophilicity and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further still, the compositions of Scholz may comprise more than one surfactant [0062] so the secondary alkane sulfonate surfactant may be present in an amount of less than 0.25 weight percent. 
Claim 2, the blend is present at a surface of the plurality of fibers [0035].
Claim 3, the at least one secondary alkane sulfonate comprises an alkane chain having from C10-C18, and wherein at least one of the secondary carbons of the alkane chain includes a sulfonate moiety ([0062], [0067], and [0071]).




Claim 6, the at least one secondary alkane sulfonate comprises a salt of sodium or potassium ([0062], [0067], and [0071]).
Claim 7, the at least one secondary alkane sulfonate is present in an amount within the range of 0.0125 to 0.2 weight percent, based on the total weight of the fiber ([0023], [0030], [0062]-[0067] and [0071]). 
Claims 8 and 9, Scholz discloses that the fiber may have a sheath/core bicomponent arrangement [0094], the secondary alkane sulfonate is present in the surface [0035], and the secondary alkane sulfonate may be present in in an amount ranging from about 0.1 to weight percent, based on the total weight of the sheath [0030]. 
Clams 10 and 12, Scholz does not appear to mention specific sheath/core arrangements but Kondo discloses that it is known in the art to construct sheath/core bicomponent fibers with PLA present in the sheath and core so that the entire fiber is biodegradable (see entire document including column 1, lines 10-25 and column 6, lines 5-11). Therefore, it would have been obvious to one having ordinary skill in the art to construct sheath/core bicomponent fibers with PLA present in the sheath and core so that the entire fiber is biodegradable.
Claims 11, 12 and 26, Scholz discloses that the fiber may have a sheath/core bicomponent arrangement [0094] and that the secondary alkane sulfonate is present in the surface [0035]. It would have been obvious to one having ordinary skill in the art to construct the bicomponent fiber with the secondary alkane sulfonate present only in the sheath component because the secondary alkane sulfonate is only present for surface properties [0035]. 

Claim 16, an absorbent article may comprise the fabric of claim 1 [0032].
Claim 17, the article may comprise a diaper or a sanitary pad [0032].
Claim 26, the amount of the at least one secondary alkane sulfonate in the sheath may be within the range of from 0.0125 to 0.2475 weight percent, based on the weight of the PLA and surfactant sheath ([0023], [0030], [0062]-[0067] and [0071]).

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Regarding the at least one secondary alkane sulfonate being present in an amount ranging from 0.00375 to 0.2475, Scholz discloses that the surfactant is present in a total amount of at least 0.25 weight percent [0030] but Scholz discloses that the amount is modified by the term “about” and that the amount is to be construed in light of the number of reported significant digits and by applying ordinary rounding techniques [0023]. Therefore, Scholz teaches the claimed amount of 0.2475 with sufficient specificity. Plus, when the claimed range and the prior art range are very similar the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties (MPEP 2144.05). See In re Peterson, 65 USPQ2d, and Titanium Metals Corp. of Amer. v. Banner, 227 USPQ 773. Further, Scholz discloses that the surfactant is “typically” present in a total amount of at least 0.25 weight percent [0030] but that the amount is merely an approximation that can vary depending upon the desired properties sought to be obtained by those skilled in the art utilizing the teachings of the present invention [0023]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the amount of surfactant, such as claimed, because it is understood by one of ordinary skill in the art that the surfactant amount determines the level of hydrophilicity and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further still, the compositions of Scholz may 
The applicant asserts that Scholz does not “lead one to select a secondary alkane sulfonate from the thousands of potential candidates listed in Scholz.” Applicant’s argument is not persuasive because when a species is clearly named, the species claim limitation is anticipated no matter how many other species are additionally named (MPEP 2131.02).
The applicant also asserts that Scholz teaches away from the use of secondary alkane sulfonates. The examiner disagrees. Scholz clearly discloses that secondary alkane sulfonates may be used ([0067] and [0071]). Scholz even discloses that “In certain more preferred embodiments, the surfactants useful in the compositions of the present invention are selected from the group consisting of sulfonates, sulfates, phosphates, carboxylates and mixtures thereof” (emphasis added [0062]).
The applicant also asserts that the use of a secondary alkane sulfonate resulted in “surprising improvements” such as improved tensile strength and elongation. Applicant’s argument is not persuasive. Although the applicant appears to have shown that the results are preferred, the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on the applicant to establish results are unexpected and significant. The evidence relied upon should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the claims, and of both statistical and practical significance. See MPEP 716.02(b) and 716.02(d). The applicant is reminded that an affidavit or declaration must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e).
The applicant also asserts that claim 24 falls within the definition of the formula elected (Species 3 of Species Group 1) in the response filed 2/5/2020. The examiner respectfully disagrees. The formula elected includes CH2 not CH3. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Although the RCE filed 1/11/2021 includes claim amendments and a new claim, all of the claims are rejected with the same prior art applied in the Final Office action mailed 8/11/2020. MPEP 706.07(b) states that the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the "same invention" claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114. Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789